August 16, 2012




                                     JUDGMENT

                        The Fourteenth Court of Appeals
                              VERNON HEWITT, Appellant

NO. 14-09-00227-CV                        V.

        RYAN MARINE SERVICES, INC. AND THE RMS ORION, Appellees
                               ____________________
       This cause, an appeal from the judgment in favor of appellant, Vernon Hewitt,
signed December 2, 2008, was heard on the transcript of the record. We have inspected
the record and find the trial court erred when it excluded evidence regarding the use of
non-skid paint on Ryan Marine, Inc.'s vessels other than the RMS Orion and evidence
regarding the subsequent painting of the RMS Orion's entire deck with non-skid paint.
We therefore order that the take nothing portions of the judgment on appellant, Vernon
Hewitt's, Jones Act negligence and unseaworthiness claims are REVERSED and ordered
severed and REMANDED for proceedings in accordance with this court's opinion.

       Further, we find no error in the remainder of the judgment and order it
AFFIRMED.

       We order appellees, Ryan Marine Services, Inc. and the RMS Orion, jointly and
severally, to pay all costs incurred in this appeal. We further order this decision certified
below for observance.